Citation Nr: 1524256	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active service from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the RO. The Veteran testified before a Veterans Law Judge (VLJ) in April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his coronary artery disease was caused or aggravated by exposure to herbicides while serving in the demilitarized zone (DMZ) in South Korea beginning in November 1971.  

The Department of Defense has determined that herbicides were used along the Korean DMZ from April 1968 to July 1969.  38 C.F.R. § 3.307(a)(6)(iv); M21-MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (p).  Notably, during the pendency of this appeal, effective February 24, 2011, VA amended 38 C.F.R. § 3.307, adding subsection (a)(6)(iv) , thereby permitting presumptive service connection if a veteran had active military, naval, or air service, between April 1, 1968, and August 31, 1971, for certain diseases (to include ishemic heart disease), in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area where herbicides are known to have been used during that period.  See 38 C.F.R. § 3.307(a)(6)(iv).  In that regard, the Veteran's service records reflect that he was stationed with a unit that served along the DMZ.  However, the Veteran's service dates began following the August 31, 1971, presumptive period ended.  Thus, service connection must be shown on a direct basis, rather than a presumptive basis.

The Veteran contends that although the presumptive period for herbicide exposure ended prior to his arrival to Korea, there may have still been herbicide toxins in the environment to which he was exposed.  In support of his claim, he has submitted medical literature that discusses the extent to which dioxins stay in an environment following contamination.
In light of the Veteran's contentions and the medical literature that he provided supporting his claim, the Board finds that a VA examination and opinion is necessary in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's coronary artery disease was caused or aggravated by his service along the DMZ in South Korea beginning in November 1971 (taking into account that VA regulations provide for presumptive service connection for ischemic heart disease for service along the DMZ from April 1968 to August 1971), and discussing his contentions that herbicide toxins stay in the environment for many months or years following contamination, as well as the medical articles he has provided in support of his claim.

2.  Then, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




